Citation Nr: 0503492	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-13 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, to 
include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for rheumatoid 
arthritis, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from November 1964 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the veteran's claim for 
entitlement to service connection for rheumatoid arthritis, 
osteoarthritis, residuals of a left hip replacement, and a 
bilateral elbow disability.

The Board notes that the veteran's October 2002 Notice of 
Disagreement and the May 2003 Statement of the Case included 
the aforementioned issues.  However, the Board observes that 
on his May 2003 Substantive Appeal, the veteran specifically 
indicated that he only wanted to appeal the issues of 
entitlement to service connection for osteoarthritis and 
rheumatoid arthritis, as secondary to Agent Orange exposure.  
As such, the Board only has jurisdiction over these two 
issues.


FINDINGS OF FACT

1.  Osteoarthritis was initially demonstrated years after 
service and has not been shown by competent evidence to be 
causally related to the veteran's active service.

2.  Rheumatoid arthritis disability was initially 
demonstrated years after service and has not been shown by 
competent evidence to be causally related to the veteran's 
active service.


CONCLUSIONS OF LAW

1.  Osteoarthritis was not incurred in, or aggravated by, 
active service and may not be presumed to be of service 
onset.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2004).

2.  Rheumatoid arthritis was not incurred in, or aggravated 
by, active service and may not be presumed to be of service 
onset.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim for VA benefits, as well as 
the development responsibilities of the claimant and of VA.  
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  VA will also request 
that the claimant provide any evidence in his/her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, § 3(a), 
114 Stat. 2096, 2097-98 (2000).  See 38 U.S.C.A. § 5103A 
(West 2002).  

Notice

A VA letter issued in May 2002 apprised the appellant of the 
information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 5103 (West 
2002) and 38 C.F.R. § 3.159 (2004).  

The Board observes that recent legislation authorizes VA to 
make a decision prior to the expiration of the one-year VCAA 
notice period.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The decision of the United States Court of Appeals for 
Veteran Claims (Court) in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004), held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, because the VCAA notice was 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of his claim.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as private 
treatment records.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Factual Background

The veteran's service medical records are silent as to any 
complaint of or treatment for joint pain or arthritis.

A private medical record dated in May 2000 reveals that the 
veteran's left elbow was x-rayed.  The examiner's impression 
of the veteran's elbow was minimal osteophyte formation.  A 
note written on the record stated that the veteran had early 
mild arthritis of the elbow.

In a private medical record dated in June 2000, the veteran 
reportedly complained of hip pain.  After examination, he was 
diagnosed with avascular necrosis, status post femoral 
fracture.

Private medical records from Dr. E. T dated from November 
2000 to May 2002 reveal that the veteran sought treatment for 
rheumatoid arthritis and osteoarthritis.

Private medical records from Dr. C. A. H. dated from June 
2001 to May 2002 reveal that the veteran complained of 
experiencing pain and stiffness in both of his elbows, his 
knees, hands, and neck.  Her impression of his condition was 
seronegative rheumatoid arthritis.

In July 2001, the veteran was evaluated by a private 
physician for bilateral elbow pain.  It was noted that the 
veteran injured his left elbow as an adolescent, fell off of 
a roof in 1997, and had experienced bilateral elbow pain 
since May 2000.  After examination, the physician commented 
that the veteran had very severe bilateral elbow arthritis.  
He further stated that the arthritis was primarily 
osteoarthritis and that it was atypical because of its rapid 
progression.  The physician recommended that the veteran 
undergo a fascial resurfacing arthroscopy.

In September 2001, the veteran complained of left hip pain, 
which dated back to 1997 when he feel off of a roof and 
sustained a fracture of his left hip.  After an examination, 
the veteran was diagnosed with left hip osteonecrosis and 
rule out rheumatoid arthritis.  In a letter attached to the 
medical report, the examiner indicated that the veteran had 
severe problems in his hips and that his concern was that of 
rheumatoid arthritis.

A private medical record dated in November 2001 reveals that 
the veteran was admitted to the hospital to undergo a total 
hip replacement.  Upon admittance to the hospital, the 
veteran was diagnosed with left hip osteonecrosis.  His 
discharge diagnosis was left hip osteoarthritis.  In a 
medical record dated in May 2002, Dr. M. R., the surgeon who 
performed the hip replacement surgery, indicated that x-rays 
showed a progression of the osteoarthritis.

On his April 2002 application for compensation and pension, 
the veteran stated that he was exposed to contaminated 
aircraft of the flight deck and the hanger bay.

Criteria

1.  Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2004).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 U.S.C.A. § 
1113(b)(West 2002); 38 C.F.R. § 3.303(d) (2004).
 
The Court has set forth additional guidance concerning the 
elements required to support entitlement under the law.  
Specifically, in order to establish entitlement to service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a)(2004).

2.  Service connection - residuals of herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2004).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

The veteran asserts that service connection is warranted for 
his osteoarthritis and rheumatoid arthritis disability.  In 
this regard, in order to establish service connection on a 
nonpresumptive direct incurrence basis for osteoarthritis and 
rheumatoid arthritis, the veteran must provide evidence of a 
current arthritis disability, an in-service injury or 
disease, and a nexus between the current arthritis and an in-
service injury or disease.  Although, the record reflects 
that the veteran currently has rheumatoid arthritis and 
osteoarthritis, his service medical records do not reflect 
that he ever complained of, or was diagnosed with, joint pain 
or arthritis while in service.  Further, no competent 
clinical evidence of record establishes that the veteran's 
current rheumatoid arthritis and osteoarthritis are 
etiologically related to any incident of service.  Thus, the 
Board finds that the evidence of record does not establish 
that the veteran is entitled to a grant of service connection 
on a nonpresumptive direct incurrence basis for his current 
osteoarthritis and rheumatoid arthritis.

As previously noted, in order to establish service connection 
on a presumptive basis, the veteran's osteoarthritis and 
rheumatoid arthritis must have become manifest to a degree of 
10 percent or more within one year from the date of 
termination of his period of service.  In this case, there is 
no evidence that the veteran's arthritis manifested itself to 
a compensable degree within one year of his separation from 
service.  In fact, the record reflects that the first 
reported clinical diagnosis of arthritis (which was in his 
elbows) was in March 2000, which was many years after 
service.  Hence, the Board finds that evidence of record does 
not establish that the veteran is entitled to service 
connection on a presumptive basis for his current rheumatoid 
arthritis or osteoarthritis.

Also, as noted above, in order for a veteran to establish 
service connection on a presumptive basis for a disability 
that results from exposure to (herbicides) Agent Orange while 
serving in Vietnam, the disability must be one that is 
statutorily listed as a presumptive condition.  With respect 
to the veteran's claim for service connection as a residual 
of exposure to Agent Orange, the Board notes that the 
disabilities that have been positively associated with Agent 
Orange do not include arthritis of any form.  See 38 C.F.R. 
§§ 3.307, 3.309 (2004).  Further, the veteran has not 
presented any competent medical evidence that causally links 
his rheumatoid arthritis or osteoarthritis to exposure to 
Agent Orange in service.  Combee v. Brown, 34 F. 3d 1039 (Fed 
Cir. 1994).  In short, there is simply no medical evidence of 
record supporting a causal connection between the veteran's 
exposure to herbicides during service and his current 
arthritis.

The Board notes that to date, the RO has not afforded the 
veteran a VA examination specifically to obtain an opinion as 
to the etiology of the veteran's rheumatoid arthritis or 
osteoarthritis.  Such an opinion is "necessary" under 38 
U.S.C.A. § 5103A(d)(West 2002) when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. § 
5103A(c)(4) (West 2002).  In this case, however, there is no 
evidence linking the veteran's claimed disabilities to 
service and no reasonable possibility that a VA examination 
would result in findings favorable to the veteran.  
Accordingly, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

In conclusion, the only evidence of record is to the effect 
that the veteran's current arthritis disability is not 
attributable to his military service.  Although he asserts 
that his current osteoarthritis and rheumatoid arthritis are 
related to service, he is not competent to provide an opinion 
requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The negative service medical records are of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran's current arthritis is related to his active military 
service.  Thus, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for osteoarthritis and rheumatoid arthritis, to 
include as secondary to Agent Orange exposure.


ORDER

1.  Entitlement to service connection for osteoarthritis, to 
include as secondary to Agent Orange exposure, is denied.

2.  Entitlement to service connection for rheumatoid 
arthritis, to include as secondary to Agent Orange exposure, 
is denied.



____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


